OPINION — AG — QUESTION: "MAY FUNDS APPROPRIATED BY THE COUNTY OR PROCEEDS OF TAX LEVY MADE UNDER THE AUTHORITY OF ARTICLE X, SECTION 9(A), OKLAHOMA CONSTITUTION, BE LAWFULLY USED BY COUNTY HEALTH DEPARTMENTS ESTABLISHED UNDER 63 O.S. 1965 Supp., 1-201 [63-1-201], 63 O.S. 1965 Supp., 1-208 [63-1-208], FOR REPAIRS OR REMODLING IN THE NATURE OF `CAPITAL OUTLAY' ON PROPERTY RENTED OR LEASED BY SAID COUNTY HEALTH DEPARTMENTS, WHERE THE TITLE TO SUCH PROPERTY IS VESTED IN INDIVIDUAL OR A CORPORATION?" — NEGATIVE CITE: 63 O.S. 1965 Supp., 1-205 [63-1-205] ARTICLE X, SECTION 17 (ROBERT MCCHESNEY)